DETAILED ACTION
1.	This action is responsive to the communication filed on October 30, 2019.  Claims 1-21 are pending.  At this time, claims 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5-11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Howe; Wayne Richard et al. (US 20150295708 A1), in view of Akkermans; Antonius Hermanus Maria et al. (US 8046589 B2), and further in view of Knauft, Christopher L. (US 20010029581 A1).
a.	Referring to claim 1:
		i.	Akkermans teaches a method for secure distribution of a data object, comprising:
(1)	authenticating a user using a zero-knowledge authentication protocol (see the combination of teaching between Howe and Akkermans, see column 4, lines 50-53 of Akkermans);
(2)	associating a unique quantum-safe cryptographic key with a data object requested by the authenticated user (see paragraphs [0018-0020] of Howe; see also the combination of teaching between Howe, Akkermans, and Knauft for data object/data package and authenticated user).
(3)	encrypting the data object with the unique quantum-safe cryptographic key (see paragraph [0018] of Howe; see also the combination of teaching between Howe and Knauft);
(4)	releasing the unique quantum-safe cryptographic key to the authenticated user (see paragraph [0019] of Howe; see also the combination of teaching between Howe and Akkermans for authenticated user); and
(5)	providing access to the encrypted data object to the authenticated user, the unique quantum-safe cryptographic key being exclusively operative to decrypt the encrypted data object (see paragraphs [0018-0019] of Howe; see also the combination of teaching between Howe, Akkermans, and Knauft for data object/data package and authenticated user).
ii.	Although Howe teaches the claimed subject matter, Howe is not clear on the capability of (1) authenticating a user using a zero-knowledge authentication protocol; (2) data object/data package; and (3) authenticated user.  On the column 4, lines 50-53 of Akkermans.  Knauft teaches (2) in paragraph [0030] of Knauft.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Howe with the teaching of Akkermans to authenticating an individual at an authenticating device and an authenticating system for authenticating an individual (see column 1, lines 3-5 of Akkermans), and with the teaching of Knauft to controlling and enforcing access rights to data objects (see paragraph [0003] of Knauft).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Howe with the teaching of Akkermans for identification and authentication of an individual based on biometric data associated with the individual (see column 5, lines 38-40 of Akkermans), and with the teaching of Knauft to restricting the use of a data object to particular data processors and/or users (see paragraph [0003] of Knauft).
b.	Referring to claim 2:
		i.	The combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject matter.  Knauft and Akkermans further teach:
(1)	wherein the data object comprises a data package, and the providing comprises communicating the data package to the authenticated user using a communications network (see paragraphs [0010, 0030] of Knauft; see column 6, lines 34-60 of Akkermans).
c.	Referring to claim 3:
		i.	The combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject matter.  Knauft further teaches:
(1)	wherein the data object comprises physical data storage media, and the providing comprises delivering the physical data storage media to the authenticated user (see paragraph [0045] of Knauft).
d.	Referring to claim 5:
		i.	The combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject matter.  Knauft further teaches:
(see paragraphs [0030-0032] of Knauft); and storing the altered data object in a data library (see Figure 2 of Knauft).
e.	Referring to claim 6:
	i.	This claim has limitation that is similar to claim 1, thus it is rejected with the same rationale applied against claim 1 above.
f.	Referring to claim 7:
		i.	The combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject matter.  Howe and Knauft further teach:
(1)	wherein the unique quantum-safe cryptographic key is uniquely matched with an instance of the encrypted data object provided to the authenticated user (see paragraphs [0018-0019] of Howe; see also paragraph [0102] of Knauft).
g.	Referring to claim 8:
		i.	The combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject matter.  Howe, Akkermans, and Knauft further teach:
(1)	wherein the unique quantum-safe cryptographic key comprises a symmetric key (see paragraph [0001] of Howe; see column 7, lines 10-30 of Akkermans; see paragraphs [0038-0039] of Knauft).
h.	Referring to claims 9-11, 13-15:
i.	These claims consist a system for secure distribution of one or more data objects to implement claims 1-3 and 5-7, thus they are rejected with the same rationale applied against claims 1-3 and 5-7 above.
i.	Referring to claims 16-18, 20-21:
i.	These claims consist a system for secure distribution of one or more data objects to implement claims 1-3 and 5-6, thus they are rejected with the same rationale applied against claims 1-3 and 5-6 above.
9.	Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe; Wayne Richard et al. (US 20150295708 A1), in view of Akkermans; Antonius Hermanus Maria et al. (US 8046589 B2), in view of Knauft, .
a.	Referring to claim 4, 12, and 19:
		i.	Although the combination of teaching between Howe, Akkermans, and Knauft teaches the claimed subject of the zero-knowledge authentication protocol (see column 4, lines 50-53 of Akkermans), they are silent on the capability of disclosing a protocol corresponding to one of IETF RFC 2945, IEEE P1363.2, or ISO-IEC 11770-4.  On the other hand, Mackenzie teaches:
(1)	a protocol corresponding to one of IETF RFC 2945, IEEE P1363.2, or ISO-IEC 11770-4 (see column 4, lines 9-26; column 18, line 4 of Mackenzie).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Howe with the teaching of Mackenzie to authentication and to establishing a shared cryptographic key by two parties by means of a (possibly short) secret about which the two parties have information (see column 1, lines 21-23 of Mackenzie).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Howe with the teaching of Mackenzie to meet a specific meaningful security definition without making any type of assumption (see column 9, lines 23-24 of Mackenzie).
Information Disclosure Statement
10.	The information disclosure statement (IDS) filed on October 30, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Wiseman; Simon Robert et al. (US 8650401 B2) discloses network having quantum key distribution (see Title).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8593.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
July 12, 2021